Citation Nr: 0534605	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-19 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

In the March 2002 decision the RO denied service connection 
for PTSD without addressing the issue of whether new and 
material evidence had been received to reopen the claim that 
was previously denied in June 1998.  See 38 U.S.C.A. § 5108 
(West 2002).  Regardless of the RO's characterization of the 
issue, however, the Board is without jurisdiction to consider 
the substantive merits of the claim for service connection in 
the absence of a finding that new and material evidence has 
been received.  The Board finds, therefore, that the proper 
issue on appeal is whether new and material evidence has been 
received to reopen the previously denied claim.  The Board 
also finds that it can address that issue in the first 
instance without prejudice to the veteran.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (no prejudice 
accrues to a claimant if the Board adjudicates a claim under 
the new and material evidence standard rather than a merits 
determination as conducted by the RO).  

For the reasons stated below, the Board finds that new and 
material evidence has been received regarding the claim for 
service connection for PTSD, but that additional development 
is necessary prior to considering the substantive merits of 
the claim.  Accordingly, that issue, and the issue of service 
connection for a skin disorder, are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
AMC will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim. 

2.  In a June 1998 rating decision the RO denied entitlement 
to service connection for PTSD.  The veteran was notified of 
that decision, but failed to perfect an appeal of the 
decision.

3.  The evidence received subsequent to the June 1998 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has PTSD 
as a result of an in-service stressor, and it must be 
considered in order to fairly decide the merits of his claim.


CONCLUSION OF LAW

The June 1998 rating decision in which the RO denied 
entitlement to service connection for PTSD is final, new and 
material evidence has been received, and the claim is 
reopened.  38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 20.1103 (1997); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits and to assist claimants 
in the development of their claims.  VA has issued a 
regulation to implement the provisions of the VCAA, which is 
codified at 38 C.F.R. §3.159 (2005).  The VCAA left intact, 
however, the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence that is necessary 
to substantiate the claim.  VA will also inform him of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that he provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2005).

The RO has not informed the veteran of the evidence needed to 
substantiate his claim for service connection for PTSD, or 
what evidence could be considered new and material.  As will 
be shown below, however, the Board has found that new and 
material evidence has been received, and reopened the 
previously denied claim.  The Board also finds that 
additional development is required prior to considering the 
merits of the claim.  For that reason the RO's failure to 
inform him of the evidence needed to substantiate his claim 
is not prejudicial to him.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), motion for review en banc denied (May 
27, 2005).

Relevant Laws and Regulations

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (1998).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2005)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Analysis

In the June 1998 decision the RO denied entitlement to 
service connection for PTSD on the basis that the veteran had 
not provided evidence of a verifiable stressor.  The veteran 
submitted a notice of disagreement with that decision in 
August 1998, and the RO issued a statement of the case in 
December 1998.  The veteran, however, failed to submit a 
substantive appeal within one year of notice of the June 1998 
decision.  For that reason the June 1998 decision is final.  
See 38 U.S.C.A. § 7105(c) (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993) (although a notice of disagreement is timely 
filed, a substantive appeal must be timely filed to perfect 
the appeal); 38 C.F.R. § 20.1103 (2005).  

The evidence before VA at the time of the prior decision 
consisted of the veteran's service medical records showing 
that he was treated for nervousness following his service in 
Vietnam, and the report of an April 1998 VA psychiatric 
examination that resulted in a diagnosis of PTSD.  The RO did 
not ask the veteran to provide detailed information regarding 
his claimed stressors, and the only evidence of stressors was 
documented during the April 1998 examination. 

The evidence received following the June 1998 decision 
includes a lay statement from an individual with whom the 
veteran purportedly served in Vietnam regarding two events 
involving Vietnamese citizens that the veteran reported 
having experienced in Vietnam.  The evidence also includes 
the veteran's statements and testimony regarding his in-
service stressors.  This evidence is new, in that the 
evidence of record in June 1998 did not include detailed 
information regarding the claimed stressors.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran 
experienced trauma while in service that caused PTSD.  The 
Board finds, therefore, that evidence that is both new and 
material has been received, and the claim for service 
connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

The veteran's service medical records show that he was 
treated for a rash on the face and chest in November 1971, 
without a diagnosis shown.  The evidence also shows that he 
has been treated intermittently for a rash since then, which 
has been diagnosed as acne vulgaris.  It is not clear from 
the available evidence whether the acne vulgaris is related 
to the rash that was documented during service.  Because the 
veteran's claim for service connection for a skin disorder is 
supported by evidence of an in-service injury and evidence of 
a current medical diagnosis, a medical opinion should be 
obtained regarding a nexus between the two.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).

Regarding the claim for service connection for PTSD, a review 
of the documents in the claims file reveals that the veteran 
has not been informed of the evidence needed to substantiate 
a claim for service connection for PTSD.  On remand, the RO 
will have the opportunity to correct that defect.

The veteran's service medical records show that he was 
treated in November 1971 for a nervous condition.  The 
available records indicate that he was referred to the Mental 
Hygiene Clinic for evaluation and treatment, but the records 
from the Mental Hygiene Clinic are not included in his 
service medical records.  Those clinical records are relevant 
to whether he currently has a psychiatric disorder, including 
PTSD, that is related to service.

The veteran stated that he has received psychiatric treatment 
since his separation from service.  The RO obtained records 
of treatment in September 1988, but none prior to that date.  
The evidence also indicates that he is receiving disability 
benefits from the Social Security Administration due to his 
psychiatric impairment.  Those records may be relevant to the 
issue on appeal, and should be considered by the Board in 
determining the merits of the appeal.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Because the evidence does not show that the veteran engaged 
in combat with the enemy, his alleged stressors must be 
verified by credible supporting evidence.  See 38 C.F.R. 
§ 3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 128 (1997).  
He reported having witnessed a Vietnamese soldier being 
seriously injured by a track vehicle, and seeing a Vietnamese 
child injured by a land mine.  He submitted a statement from 
an individual with whom he purportedly served in which the 
individual verified the occurrence of the first event, and 
stated that the veteran reported the second event to him 
shortly after it had occurred.  In order to determine the 
credibility of this evidence the RO should determine whether 
the individual providing the statement was, in fact, assigned 
to the veteran's unit and stationed in Vietnam at the same 
time as the veteran.

During the February 2002 VA examination the veteran reported 
an additional stressful incident.  He stated that while at 
Fire Base Henderson in the summer of 1971 the base came under 
mortar attack and was attacked by the Vietcong.  He stated 
that when this occurred he was confronted by a group of 
Vietcong, and fired his weapon.  He believed that he shot 
three of the Vietcong, but there bodies were not located, 
although there was evidence of blood in the area.  During his 
November 2004 hearing he testified that this event occurred 
at Phu Loi in early 1971.  

The Board notes that the veteran's service medical records 
demonstrate that he was treated for a nervous reaction while 
in service.  His VA treatment records reflect a diagnosis of 
PTSD, as well as a panic disorder with agoraphobia.  A VA 
examiner in February 2002 found that although he had some 
symptoms of PTSD, he did not demonstrate the symptom complex 
necessary to meet the diagnostic criteria for that disorder.  
The examination resulted in a diagnosis of panic disorder 
with agoraphobia and generalized anxiety disorder.  The 
examiner did not, however, provide an opinion on whether the 
anxiety disorder was related to the symptoms documented 
during service.  On remand, the RO should obtain an opinion 
regarding a nexus between a psychiatric disorder, whether it 
is diagnosed as PTSD or an anxiety disorder, and the symptoms 
documented during service.

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a skin 
disorder or a psychiatric disorder since 
his separation from service.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  

3.  The RO should request from the 
National Personnel Records Center (NPRC) 
the psychiatric clinical records for the 
service department medical facility at 
Fort Bragg, North Carolina, documenting 
the psychiatric treatment the veteran 
received in November 1971.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  The RO should undertake the 
development necessary to determine 
whether the individual providing lay 
verification of the stressful events 
reported by the veteran was assigned to 
the veteran's unit and served in 
Vietnam at the same time as the 
veteran.

6.  The RO should forward copies of the 
veteran's statements, testimony, and 
personnel records to the appropriate 
service department source and request 
verification of the claimed stressors.

7.  After the development requested 
above has been completed to the extent 
possible, the RO should provide the 
veteran a VA psychiatric examination in 
order to determine whether any 
currently diagnosed psychiatric 
disorder is related to service.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any 
diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct a 
psychiatric examination and provide a 
diagnosis for any pathology found.  If 
the examination results in a diagnosis 
of PTSD, the examiner should provide an 
opinion on whether a verified stressor 
is sufficient to support the diagnosis.  
If the examination results in a 
diagnosis other than PTSD, the examiner 
should provide an opinion on whether 
that diagnosis is at least as likely as 
not (a probability of 50 percent or 
greater) related to the symptoms 
documented during service.  The 
examiner should provide the rationale 
for his/her opinion.

8.  After the development requested in 
Paragraphs 1 and 2 has been completed 
to the extent possible, the RO should 
provide the veteran a VA dermatology 
examination and obtain an opinion on 
whether any skin disorder that he has 
had since November 2000 is at least as 
likely as not (a probability of 
50 percent or greater) related to the 
skin symptoms documented in November 
1971.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any 
diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

9.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


